Citation Nr: 0911090	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  02-14 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for hypertension.  

2. Entitlement to service connection for headaches.  

3. Entitlement to service connection for a nervous disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1953 to January 1955, and from October 1959 to March 
1961.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In April 2004, May 2005 and May 2006, the Board remanded the 
issues for further development.  As the requested development 
has been completed, no further action to ensure compliance 
with the remand directive is required.  Stegall v. West, 11 
Vet. App. 268 (1998).


FINDINGS OF FACT

1. Hypertension was not affirmatively shown to have been 
present in service; hypertension was not manifest to a 
compensable degree within one year of separation from 
service; and current hypertension, first documented after 
service, is unrelated to an injury or disease of service 
origin.

2. Headaches are not shown by the (competent) medical 
evidence to be the result of service.

3. Nervous disorder was not affirmatively shown to have been 
present in service; a nervous disorder was not manifest to a 
compensable degree within one year of separation from 
service; and a nervous disorder is not shown by the 
(competent) medical evidence to be the result of service.  


CONCLUSIONS OF LAW

1. Hypertension was not incurred in or aggravated by service 
and service connection for hypertension may not be presumed 
based on the one-year presumption for a chronic disease.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2. Headaches were not incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2007).

3. A nervous disorder was not incurred in or aggravated by 
service and service connection for a nervous disorder may not 
be presumed based on the one-year presumption for a chronic 
disease.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters, 
dated in July 2005, November 2005 and June 2006, concerning 
the service connection claims.  In the letters, the Veteran 
was notified of the evidence needed to substantiate the 
claims of service connection, namely, evidence of current 
disability; evidence of an injury or disease in service or an 
event in service, causing injury or disease; and evidence of 
a relationship between the current disability and the injury, 
disease, or event in service.  The Veteran was notified that 
VA would obtain service records, VA records, and records of 
other Federal agencies and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  The notice included, in general, the 
provisions for disability ratings and the effective date of 
the claims, that is, the date of receipt of the claims.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

In this case, the initial AOJ decision denying the service 
connection claims was in January 2002.  As the VCAA notice 
came after the initial adjudication, the timing of the notice 
did not comply with the requirement that the notice must 
precede the adjudication.  The procedural defect was cured as 
after the RO provided substantial content-complying VCAA 
notice, the claims were readjudicated as evidenced by the 
supplemental statement of the case, dated in August 2008.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.)



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records, private records, VA records, Social 
Security Administration records, afforded the Veteran VA 
examinations and sought translations of documents from 
Spanish into English.  

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131. 

For a Veteran who served 90 days or more of active service 
after December 31, 1946, there is a presumption of service 
connection for hypertension and organic diseases of the 
nervous system, if the disability is manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Evidence and Analysis

The Veteran contends that he has hypertension, headaches and 
a nervous disorder due to boxing injuries incurred during his 
second period of service, from October 1959 to March 1961.  
Service records show that the Veteran was a boxer during his 
period of service.  

There is medical evidence in the claims folder both for and 
against the claims.  
The credibility and weight to be attached to a medical 
opinion are within the Board's province as finder of fact.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater 
weight may be placed on one opinion over another depending on 
factors such as reasoning employed and whether the examiner 
was informed of the relevant facts.  Nieves Rodriquez v. 
Peake, 22 Vet. App. 295 (2008).  Among the factors for 
assessing the probative value of a medical opinion are the 
thoroughness and detail of the opinion.  Prejean v. West, 13 
Vet. App. 444, 448-9 (2000). 

Hypertension

On the basis of the service treatment records, hypertension 
was not affirmatively shown to have been present during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service treatment records show that on pre-induction 
examination in November 1952, the Veteran's blood pressure 
reading was 114/68 and on separation examination in January 
1955, it was 118/64.  On reenlistment examination in October 
1959, the Veteran's blood pressure was 142/84 and on 
separation in March 1961, it was 118/68.  The rest of the 
service treatment records show the Veteran's blood pressure 
ranged from 105/55 to 120/88.  

After service, the medical evidence first shows a history of 
high blood pressure in June 1993, noting the Veteran had a 
diagnosis of high blood pressure for over ten years.  The 
Veteran's private examiner in December 1999, indicated the 
Veteran has been treated for hypertension since 1990.  
Private medical records show that from October 1990 to 
January 1993, the Veteran's blood pressure readings ranged 
from 160/95 to 190/100.  In 1993 he had a stroke.  The 
initial documentation of a history of hypertension since the 
early 1980s, is well beyond the one-year presumptive period 
for manifestation of hypertension as a chronic disease under 
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

As hypertension was not noted or observed during service as 
evidenced by the service treatment records and as there is 
otherwise no other evidence of the disability during service, 
the principle of continuity of symptomatology does not apply.  
Savage v. Gober, 10 Vet. App. 488, 496-97 (1997).

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
there is medical evidence for and against the claim.  The 
medical evidence in favor of the claim consists of a VA 
examination in May 1994, and a private opinion in March 2004.  
The medical evidence against the claim consists of a VA 
examination in December 2005.  

On VA general examination for aid and attendance in May 1994, 
the examiner noted the Veteran was treated for arterial 
hypertension since he was in the army.  The Board does not 
find this association to be probative as it is inconsistent 
with service treatment records and other medical evidence in 
the file showing that the earliest indication of hypertension 
was in the 1980s.  

The private opinion in March 2004, relates the Veteran's 
blood pressure to knock-outs and blows to the head in 
service.  The Board rejects this opinion as probative as the 
examiner did not provide a rationale and did not address the 
medical evidence in the file with sufficient thoroughness and 
detail.  

On VA examination in December 2005, the diagnosis was 
hypertensive heart disease.  The examiner was of the opinion 
that it is not at least as likely as not that the Veteran's 
hypertension is related to service or to boxing injuries in 
service.  The examiner based his rationale on the medical 
evidence of record, which show that hypertension was 
diagnosed in 1990, 35 years after discharge from service.  
The examiner explained that medical literature on boxing as a 
sport, does not indicate an etiological relationship between 
hypertension and boxing.  The Board finds the VA medical 
opinion, which is evidence against the claim, highly 
probative on the question of whether hypertension is due to 
boxing in service, because the opinion was based upon 
sufficient facts in the record and referred to medical 
literature in supporting its conclusion.  

Hypertension is not a condition under case law that has been 
found to be capable of lay observation, and the determination 
as to the presence of such hypertension therefore is medical 
in nature, that is, not capable of lay observation.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the Veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent); 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).  

Where as here, the questions are the diagnosis of 
hypertension, not capable of lay observation, and therefore 
medical in nature, and of medical causation, competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical opinion.  38 C.F.R. § 3.159.  

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, and on 
medical causation.  For these reasons, the Board rejects the 
Veteran's statements that his current hypertension had onset 
during service or is related to any injury or event of 
service origin.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

As the Board may consider only independent medical evidence 
to support its finding as to questions of medical causation 
and as there is a preponderance of the evidence against the 
claim of service connection for hypertension, the benefit-of-
the-doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b). 

Headaches

The service treatment records show that in December 1959, the 
Veteran sustained a boxing injury, followed by pain along the 
bridge of the nose and in the left frontal area.  In January 
1960, the Veteran complained of headaches following the 
boxing match in December 1959.  After service, headaches were 
first documented in June 1993, noting the Veteran developed 
the headaches in January 1993, which is 32 years after 
service.  The absence of documented complaints indicative of 
headaches from 1961 to 1993 weighs against the claim that 
headaches are related to service on the basis of continuity 
of symptomatology.  38 C.F.R. § 3.303(b).

The absence of continuity of symptoms from 1961 to 1993 
interrupts continuity and is persuasive evidence against 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson 
v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper 
to consider the Veteran's entire medical history, including a 
lengthy period of absence of complaints.).  And while the 
Veteran has associated his current headaches to service, the 
absence of medical evidence of continuity of symptomatology 
outweighs the Veteran's statements of continuity, rendering 
the lay evidence less probative than the medical evidence on 
the question of continuity of symptomatology.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  For this 
reason, service connection for the claimed disability based 
on continuity of symptomatology under 38 C.F.R. § 3.303(b) is 
not established.  

As for the Veteran's statements attributing headaches to 
service, although the Veteran is competent to describe 
symptoms pertaining to headaches, headaches are conditions 
under case law where lay observation has not been found to be 
competent to establish a diagnosis and the determination as 
to the presence of the disability therefore is medical in 
nature, that is, not capable of lay observation.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the Veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent); 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Where as here, the questions are the diagnosis of headaches, 
not capable of lay observation, and therefore medical in 
nature, and of medical causation, competent medical evidence 
is required to substantiate the claim.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, and on 
medical causation.  For these reasons, the Board rejects the 
Veteran's statements that his current headaches had onset 
during service or are related to any injury or event of 
service origin.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

On the question of medical causation, there is evidence in 
favor and against the claim.  A private opinion in December 
2001, related the Veteran's headaches to his knock out in 
service.  Conversely on VA examination in December 2005, the 
diagnosis was chronic recurring headaches, tensional muscle 
contraction by description with chronological history and 
clinical picture as described.  The examiner concluded that 
the evidence in the claims folder does not establish a 
relationship between the Veteran's headaches and his 
activities during and subsequent to service.  The Board finds 
the negative VA examination to be more probative as it is 
supported by a rationale and is consistent with the medical 
evidence of record.  

As the Board may consider only independent medical evidence 
to support its finding as to questions of medical causation 
and as there is a preponderance of the evidence against the 
claim of service connection for headaches, the benefit-of-
the-doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b). 

Nervous Disorder 

On the basis of the service treatment records, a nervous 
disorder was not affirmatively shown to have been present 
during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service treatment records show that in January 
1960, the Veteran complained of nightmares since he was 
struck in his left eye in a boxing match a month earlier.  
The examining psychiatrist concluded that there was no 
evidence of psychosis or depression.  The examiner noted the 
Veteran feared his own passivity and group psychotherapy was 
recommended.  In January 1961, the Veteran was seen in 
Psychiatry and Neurology Section in the U.S. Army Hospital in 
Neubrucke, Germany, for a mild aggressive reaction.  On 
psychiatric examination in January 1961, the examiner 
concluded the Veteran's was tense and aggressive, and based 
on his immaturity, which was beyond rehabilitation, it was 
recommended the Veteran be separated from service.  

As a nervous disorder was noted or observed during service as 
evidenced by the service treatment records and as there is 
otherwise no other evidence of the disability during service, 
the principle of continuity of symptomatology does not apply.  
Savage v. Gober, 10 Vet. App. 488, 496-97 (1997).

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
the evidence in favor of the claims consists of private 
opinions in December 2001 and March 2004, which relate the 
Veteran's nervous disorder to knock-outs and blows to the 
head during service.  The evidence against the claim consists 
of a VA mental examination in January 2006, which shows a 
diagnosis of Dementia Alzheimer's.  The examiner concluded 
that the Veteran's Dementia Alzheimer's was not related to 
service, including boxing injuries sustained during service, 
as the Veteran was separated from service in 1961, was 
diagnosed with Dementia Alzheimer's in 2003 and was gainfully 
employed until 1988 when he retired due to a physical 
disability.  The private opinions are conclusory and not 
supported by a rationale.  As such they are of little 
probative value.  The Board attaches significant probative 
value to the VA opinion as it is well reasoned, detailed and 
consistent with other evidence of record.

As for the Veteran's statements relating his nervous disorder 
to his military service, where as here, the question is one 
of medical causation, competent medical evidence is required 
to substantiate the claim because a lay person is not 
qualified through education, training, and expertise to offer 
an opinion on medical causation.  38 C.F.R. § 3.159; Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore the 
Veteran's statements are not competent evidence on the 
question of medical causation, that is, the relationship 
between the current disability and his military service. 

As the Board may consider only independent medical evidence 
to support its finding as to questions of medical causation 
and as there is a preponderance of the evidence against the 
claim of service connection for a nervous disorder, the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b). 


ORDER

Service connection for hypertension is denied.  

Service connection for headaches is denied.  

Service connection for a nervous disorder is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


